Title: From George Washington to John Hanson, 24 December 1781
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philadelphia Decr 24th 1781
                        
                        I do myself the honor to inclose Your Excellency the report of the Commissary General of Prisoners who has
                            just returned from Elizabeth Town—As it contains a refusal on the part of the Enemy to proceed in the exchange of
                            Officers except Lord Cornwallis is included, I must request the further instructions of Congress upon the subject. I have
                            the honor to be with the greatest respect Your Excellencys most Obt Humble Servt
                        
                            Go: Washington

                        
                    